Citation Nr: 1800754	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis status post meniscal removal.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine status post L2-L4 laminectomy, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for right knee mild tricompartmental arthritis, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent




ATTORNEY FOR THE BOARD

A. Faverio, Associate Attorney


INTRODUCTION

The Veteran had active service from August 1951 to August 1955, including in the Republic of Korea.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for DDD of the lumbar spine, status post L2-L4 laminectomy, entitlement to service connection for mild tricompartmental arthritis of the right knee, entitlement to service connection for osteoarthritis of the bilateral hip, and granted service connection for left knee disability, and assigned an evaluation of 10 percent with an effective date of October 7, 2016.  The Veteran timely appealed these issues.  

Later in March 2017, the RO issued another rating decision granting an earlier effective date of June 9, 2010 for degenerative arthritis status-post meniscal removal of the left knee.  

These issues were previously before the Board in May 2017, where they were remanded for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2017, the RO sent the Veteran a SOC, after which the Veteran perfected this appeal.  The Agency of Original Jurisdiction (AOJ) obviously complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board notes that service connection for a lumbar spine disability was previously denied in March 2009, and service connection for a right knee disability was previously denied in August 2011.  In October 2016, the Veteran refiled the claims with a new theory of entitlement, and therefore, these issues will be addressed on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appellate period, the left knee disability has been manifested by radiographic evidence of arthritis, limitation of motion in flexion to 110 degrees, crepitus, no limitation of extension, no instability, and complaints of pain.

2.  The Veteran's DDD of the lumbar spine status post L2-L4 laminectomy did not have its onset during active service and is not otherwise causally related to active service or any incident therein or a service connected disability.

3.  The Veteran's mild tricompartmental arthritis of the right knee did not have its onset during active service and is not otherwise causally related to active service or any incident therein or a service connected disability.  

4.  The Veteran's osteoarthritis of the bilateral hip did not have its onset during active service and is not otherwise causally related to active service or any incident therein or a service connected disability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative arthritis status post meniscal removal have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5259 (2017).

2.  The criteria for entitlement to service connection for DDD of the lumbar spine, status post L2-L4 laminectomy, to include as secondary to service-connected left knee, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for mild tricompartmental arthritis of the right knee, to include as secondary to service-connected left knee, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for osteoarthritis, bilateral hip, to include as secondary to service-connected left knee, have not been met.   38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Merits

Entitlement to an Initial Evaluation in Excess of 10 Percent for Degenerative Arthritis Status-Post Meniscal Removal, Left Knee

Pertinent history regarding the Veteran's left knee disability reflects that in a March 2017 rating decision, the RO granted service connection for degenerative arthritis status-post meniscal removal of the left knee and assigned an initial disability rating of 10 percent.  In March 2017, the Veteran filed a Notice of Disagreement with the initial disability rating.  

In January 2017, the Veteran was afforded a VA examination for his knees.  In this section, only the left knee will be discussed as the issue with the right knee - service connection - is addressed below.  The examiner conducted an in-person examination and noted that the Veteran was diagnosed with degenerative arthritis in the left knee in 2014 and an internal left knee derangement medial meniscus followed by a left meniscal removal in 1954.  At the time of examination, the Veteran reported constant knee pain described as "a burning like fire" to his left knee rated as a 6 out of 10.  He reported flare-ups every couple of weeks with pain increasing to a 10 out of 10 and treated by rest, which is effective within 24 hours, with the pain reducing to a 6 out of 10.  Range of motion for the left knee was abnormal or outside of the normal range with flexion to 110 degrees (normal is to 140 degrees) and extension from 110 degrees to 0 degrees (normal is from 140 degrees to 0 degrees).  On repetition there was no additional functional loss or loss of motion.  The examiner also noted the disability did not impact the Veteran's ability to perform any type of occupation task.  X-rays showed no loose bodies.  

The examiner noted that Veteran is unable to walk greater than 5 feet with assistance of a walker, stand in one place for longer than 1 minute with support of a wheeled walker, climb stairs, squat, kneel, or lift.  (He is separately service connected for loss of use of the bilateral lower extremities, residuals of a cold injury evaluated as 100 percent disabling.  Service connection also is in effect for post traumatic stress disorder rated at 50 percent, among other things.  Prior to his 100 percent schedular rating, which made effective from 2013, he was evaluated as totally disabled based on individual unemployability from 2010)   .

There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue but there was objective evidence of crepitus.  Repetitive use testing was completed with at least three repetitions without additional loss or range of motion after three repetitions.  The examination was not conducted during a flare-up.  Muscle strength testing was completed and the Veteran's flexion and extension both resulted in 5 out of 5 on the scale, which translates to "normal" strength.  The Veteran does not have muscle atrophy or ankylosis.  Joint stability testing was performed in the left knee and joint instability was not found.  The Lachman test, posterior drawer test, medial instability test, and lateral instability test results were all normal.

The examiner noted that the Veteran's meniscus (semilunar cartilage) condition produced symptoms of frequent episodes of joint pain.  It was also noted that the Veteran occasionally uses a wheelchair and a walker as assistive devices.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has concluded, however, that while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left knee varied to such an extent that a rating greater or less than 10 percent assigned herein would be warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's left knee disability is rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5259 for degenerative arthritis (DC 5003) and removal of semilunar cartilage, symptomatic (DC 5259).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, DCs 5003, 5010 (2016).

There are numerous DCs which are potentially applicable to evaluation of a knee disability.  DC 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains motion of the left knee, this DC is not applicable here.  DC 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, DC 5257.  No examiner has noted any instability of the left knee joint in any plane, despite subjective reports of weekly flares and constant pain.  Further, there is no evidence of subluxation.  DC 5257 is not applicable.

For limitation of motion, there are three potentially applicable DCs.  DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion. 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, DC 5003, for degenerative arthritis, provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  The criteria, discussed in detail above, apply to the knee as a major joint.  38 C.F.R. § 4.45(f). 

Here, at no time has movement of the left knee been restricted to such an extent that the criteria for a compensable, let alone increased, rating are met.  Extension is to 0 degrees, and flexion has been limited to 110 degrees.  Assignment of ratings under Codes 5260 or 5261 is therefore not appropriate.  As arthritis is diagnosed, and shown on x-ray with concomitant limitation of motion, a 10 percent rating under DC 5003 would be permissible.

However, the Veteran's diagnosis of arthritis of the left knee was preceded by surgery which appears to be meniscal removal. DC 5258 and 5259 are applicable to meniscal injuries. 

DC 5258 provides that a 20 percent rating is assigned for dislocation of the semilunar or meniscal cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 assigns a 10 percent rating when the joint remains "symptomatic" following removal of the meniscus.  38 C.F.R. § 4.71a.  The current 10 percent rating is assigned under Code 5259, reflecting the Veteran's complaints of pain and crepitus on movement.  There is no notation of locking of the joint, nor was there any loose bodies noted on X-ray.  In the absence of dislocation of cartilage of the knee seen on X-ray or any locking assignment of a higher rating under DC 5258 is not appropriate.  The provisions of DC 5259 better reflect the overall disability picture, and warrant assignment of the current 10 percent rating.

This raises the question of whether separate ratings under DCs 5003 and 5259 may be assigned.  VA recognizes that separate ratings may be assigned for knee disability under some DCs where the symptomatology supporting the evaluations does not overlap; limitation of motion (5003/5260/5261) and stability (5257) are distinct from each other, for example.  38 C.F.R. § 4.41; see generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.41.

In the case of DCs 5003 and 5259, however, the symptomatology underlying the assignable ratings cannot be distinguished.  DC 5003 is based on limitation of motion.  DC 5259 is based on unspecified "symptoms," which include the Veteran's pain and resulting limitations of function, including movement.  To assign evaluations under both simultaneously would constitute prohibited pyramiding, or compensating a Veteran twice for the same manifestations of disability.  38 C.F.R. § 4.14.

Accordingly, VA has properly elected application of only one DC, 5259, in rating the right knee disability.  No higher rating is possible under that DC, nor does the disability picture presented indicate application of DC 5258 is appropriate, as is noted above.  No evaluation in excess of the current 10 percent rating, or assignment of additional compensable ratings, for the right knee disability, is warranted at this time.


Service Connection

The Veteran is seeking service connection for DDD of the lumbar spine, status post L2-L4 laminectomy; mild tricompartmental arthritis of the right knee; and osteoarthritis, bilateral hip, all secondary to the Veteran's service-connected left knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The law provides that, in the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C. § 1154(b) (2012).  In this regard, the Veteran's participation in combat is established and he is entitled to the presumptions at 38 U.S.C. § 1154(b).  However, the Court has held that 38 U.S.C. § 1154(b) does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service.  See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition.").   

Service Connection for DDD of the Lumbar Spine Status Post L2-L4 Laminectomy, to include as Secondary to Service-Connected Left Knee

The Veteran's service treatment records (STRs) are devoid of any indication that the Veteran complained of, was diagnosed with, or suffered from a lumbar spine disability during service.  In his August 1951 enlistment examination, all relevant body systems, including the spine and extremities, were marked as normal.  In the August 1955 separation examination, all relevant body systems, including spine and other musculoskeletal, were marked as normal.  The STRs include treatment for an injury the Veteran suffered in April 1953, in combat, but he was not medically evaluated immediately after for a back condition.

Included in the record is a June 2005 physical therapy consultation note, where the examiner reports that the Veteran has lower back pain and stated "pain began 4 years ago with an insidious onset."  This would date the onset of the Veteran's back pain to sometime in 2001, approximately 46 years after his separation from service.

In December 2008, a VA examination was conducted for joints, scars, and the spine.  The examiner reviewed the claims file.  The examiner noted that in a discussion with the Veteran to clarify his claims, the Veteran stated that his lower back condition is secondary to trauma from when he was thrown through the air from an exploding grenade.  The Veteran reported spending 5 days in the hospital, he felt better, and returned to his unit on full duty.  He reports having constant pain since that incident; however, he never went to see a physician for treatment.  He received the laminectomy in 2003, and states this did nothing for his pain.

After careful review of the medical evidence of record, the Board cannot make a finding that the Veteran's DDD of the lumbar spine, status post L2-L4 laminectomy was at least as likely as not incurred in or a result of his period of active service.  The Veteran has not indicated that the date of onset concurs with active service and has not indicated that his lumbar spine disability is the result of his period of active service.  (Since his report of constant pain since 1953 is inconsistent with his report in 2005 of its onset in approximately 2001, his undocumented history is not considered credibly, even assuming a combat injury.)  Therefore, the requirements for direct service connection have not been met and service connection is not warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Similarly, service connection may not be presumed pursuant to 38 U.S.C. § 1112 and implementing regulations because the evidence shows that his lumbar spine disability did not manifest within one year of separation from active service.

Turning to the question of secondary service connection, the Board notes that during the course of his appeal, the Veteran has attributed his lumbar spine disability to his service-connected left knee.  Specifically, the Veteran, through his representative, has contended that the Veteran's service-connected left knee produces an antalgic gait which has caused his lumbar spine disability.  The Veteran has not submitted evidence to support this contention.

The Veteran was afforded a VA examination for his back condition in January 2017.  Here, the examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner noted that the Veteran was diagnosed with degenerative arthritis of the low back in 2005 and opined that it was less likely than not (less than a 50 percent probability) that the Veteran's low back disability was proximately due to or the result of the Veteran's service connected condition.  The examiner's opinion was accompanied by a rationale, in which she stated that her opinion was based on thorough review of history, physical examination, tests and medical literature.  She stated that according to medical literature, DDD is a term used to describe "the normal changes in your spinal discs as you age. ... DDD ... most often occurs in the discs of the lower back (lumbar region) and the neck (cervical region).  According to medical literature DDD is a nature (sic) procession and biological age[-]related degenerative process.

The examiner also stated that "[t]he lumbar back is a separate anatomical area from the left knee area.  There is no medical, clinical, or significant research evidence to support the contention that the [V]eteran's lumbar back condition (arthritis) is caused by or a result of a left knee condition.  Thus, the [V]eteran's lumbar back condition is not proximately due to or the result of his left knee condition."

A medical opinion was completed in April 2017 to address whether the Veteran's antalgic gait caused or aggravated the Veteran's lumbar spine disability.  First, the Board notes that the medical opinion sought to determine whether the etiology of the antalgic gait was the Veteran's left knee disability.  The author of the medical opinion determined that the etiology of the antalgic gait is the Veteran's right hip end stage osteoarthritis.

The author of the medical opinion reviewed the Veteran's claims file and determined that the Veteran's degenerative arthritis of the spine was not aggravated beyond its natural progression by the left knee condition.  In the rationale, the author noted that the Veteran had a left knee injury with meniscal tear in service in 1954.  There were no further records supporting problems, symptoms, diagnosis, or abnormalities with the left knee until 2008.  However, the Veteran had had a laminectomy in 2003.  The author notes that in the VA record, the Veteran complained of low back pain in 2002-2003; underwent a laminectomy in 2003 for osteoarthritis, and there was no notation at the time of his back problems of any knee-related complaints, disorders, or diagnosis.  The first notation of a left chronic knee complaint occurred in 2008 when he presented with bilateral knee and hip complaints and he was found to have osteoarthritis of the left knee.  

The author determined that, based on the available medical records, although the Veteran had an injury to the left knee that occurred in service, there was no documentation to support complains or significant degeneration or alteration in function, in the left knee until 2008, 5 years after his diagnosis of severe multilevel arthritic changes in the lumbar spine which required surgery in 2003.  There was also no notation of any gait disorder at the time of the back complaints and diagnosis in record to support that his gait problems related to his left knee would have been a precipitating factor in his lumbar spine diagnosis in 2002 or 2003.  The author finally stated that it is less likely than not (less than a 50 percent probability) that the Veteran's lumbar spine disability was aggravated beyond its natural progression by the service-connected left knee condition.

Additionally, the Veteran does not contend, and nothing in the record shows, that a treatment provider for the Veteran has told him that his lumbar disability was caused by, or aggravated by, his left knee disability.  As such, upon review of the available medical evidence of record, the Veteran's left knee disability could not have caused his lumbar spine disability, as the disability preexisted the onset of the antalgic gait, which was caused by the right hip end stage osteoarthritis, not the service-connected left knee.

The Board has considered the Veteran's lay contention that there is a causal link between the lumbar spine disability and the service-connected left knee disability.   Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of a lumbar spine disability requires inquiry into biological processes that are internal and not readily observable to a lay person.  Determining whether a left knee disability causes a spine disability is beyond the competence of the Veteran in this case, as the record does not show that he has training, skills, or expertise needed to render an opinion.  As a result, his opinion is not competent evidence, and is outweighed by the more probative medical evidence.

With regard to aggravation, the Veteran has not advanced a specific lay argument in support of this theory.  Regardless, in the absence of medical evidence, his conclusory statements are not sufficient to establish a nexus between the lumbar spine disability and the left knee disability.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  As noted above, the Veteran in this case is not competent to provide a nexus opinion.  Nevertheless, as shown above, medical evidence shows that the Veteran's lumbar spine disability was not aggravated by the service-connected left knee.

Based on the above, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for DDD of the lumbar spine, status post L2-L4 laminectomy on a direct or secondary basis.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Mild Tricompartmental Arthritis of the Right Knee, to include as Secondary to Service-Connected Left Knee

The Veteran's STRs show that, in April 1953, the Veteran suffered a contusion to his right hand and right knee following an enemy grenade explosion.  In his August 1951 enlistment examination, all relevant body systems, including the spine and extremities, were marked as normal.  In the August 1955 separation examination, all relevant body systems, including spine and other musculoskeletal, were marked as normal.  Additionally, in the separation examination, the Veteran himself marked that he did not have arthritis, rheumatism, or a bone, joint, or other deformity.  He also marked that he did not have a "trick" or locked knee.  He did not specify any knee disorder in the Report of Medical History, completed by the Veteran himself as part of the separation examination.  The STRs include treatment for an injury the Veteran suffered in April 1953. 

Included in the record is a December 2008 note from the Veteran's private medical provider at Renaissance Orthopaedics, where the treating doctor, Dr. Anthony DiGioia, III, states that he discussed with the Veteran that his knee pain "is likely referred from the hip."

In a December 2008 VA examination, the Veteran recalls having "a couple pieces of shrapnel removed that were inconsequential" and that he did not believe this had any damage to the knee joint.  The Veteran reports a constant pain since that incident.  He also reports that the pain had worsened in the 10 years prior to the examination, and that he had to quit golfing.  The examination did not include a nexus opinion linking the injury to the Veteran's right knee disability.

In June 2010, the Veteran has a VA examination regarding the right knee condition.  The Veteran submitted a written note in the claims file that stated that it was the left knee and not the right knee that was the affected knee injured while playing football in active duty.  Imaging results were taken of both knees and showed severe arthritic changes to the left knee and mild degenerative changes to the right knee.  The examiner opined that, regarding the right knee, there was no significant evidence of a right knee injury in service and concluded that there is no evidence to indicate that a right knee condition is secondary to any service-related injury.  The examiner further noted that the current x-ray findings in the left knee were consistent with traumatic arthritis, which would have been secondary to the injury in service as described by the Veteran to service treatment providers.

After careful review of the medical evidence of record, the Board cannot make a finding that the Veteran's mild tricompartmental arthritis of the right knee was at least as likely as not incurred in or a result of his period of active service.  The requirements for direct service connection have not been met and service connection is not warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Post-service medical evidence shows the earliest medical evidence of a right knee disability in 2008, approximately 53 years after separation from service.  A review of the record shows no competent evidence of a direct nexus between the post-service diagnosis of a right knee disorder and the Veteran's service.  The June 2010 VA opinion weighs against the claim, and is an opinion based on a review of the Veteran's medical records, with clarification from the Veteran that the injured knee joint was the left and not the right.  Finally, there is no medical evidence to show that arthritis of the right knee was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Turning to the question of secondary service connection, the Board notes that in October 2016, via VA Form 21-526b Veteran Supplemental Claim, the Veteran claimed that his right knee condition is caused by his left knee disability.  Specifically, the Veteran, through his representative, has contended that the Veteran's service-connected left knee produces an antalgic gait which has caused his right knee disability.  The Veteran has not submitted evidence to support this contention.

The Veteran was afforded a VA examination for his right knee condition in January 2017.  Here, the examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner noted that the Veteran was diagnosed with degenerative arthritis of the right knee in 2008 and opined that it was less likely than not (less than a 50 percent probability) that the Veteran's right knee condition was proximately due to or the result of the Veteran's service connected condition.  The examiner's opinion was accompanied by a rationale, in which she stated that her opinion was based on thorough review of history, physical examination, tests and medical literature.  She stated that the STRs revealed an injury to the right knee in April 1953, for which the Veteran was evaluated and diagnosed with a right knee contusion.  There was no further documentation of a right knee condition during military service.

The examiner's rationale showed that, according to medical literature, osteoarthritis of the knee is a leading cause of pain and disability worldwide and can present as diffuse or localized knee pain, with or without an effusion.  Intermittent effusions occur in persons with osteoarthritis when they increase their activity.  Patients with an osteoarthritis flare often describe a delayed onset on their effusion, which develops 12 to 24 hours following the acute event.  Vague or diffuse joint line tenderness, intact ligaments, and non-focal meniscus tests comprise the typical constellation of examination findings associated with osteoarthritis flares. 

The examiner also defined a right knee contusion.  According to medical literature, a knee contusion or bruised knee occurs due to an impact on the knee.  This can be due to a fall directly onto the knee or something hitting the knee, such as a ball or a club.  The examiner also stated that contusion is the medical term for a bruise.

The examiner concluded that the right knee contusion sustained in 1953 was an acute injury which resolved with time and treatment as evidenced by no further documentation during military service of a right knee condition.  The examiner finally noted that the right knee is a separate anatomical area from the left knee area.  There is no medical, clinical, or significant research evidence to support the contention that the Veteran's right knee condition (arthritis) is caused by or a result of a left knee condition.  Thus, the veteran's right knee condition is not proximately due to or the result of a left knee condition.

As the January 2017 examination did not address whether the Veteran's antalgic gait caused or aggravated the Veteran's right knee disability, a medical opinion was completed in April 2017.  As stated above, the medical opinion determined that, based on a review of the medical evidence, the antalgic gait is not a result of the left knee disability, but rather has been determined to be produced by the Veteran's right hip end stage osteoarthritis.

The author of the medical opinion reviewed the Veteran's claims file and determined that the Veteran's mild tricompartmental arthritis of the right knee was not aggravated beyond its natural progression by the left knee condition.  In the rationale, the author noted that the Veteran was diagnosed with bilateral knee osteoarthritis in 2008, left more than right. The examiner reviewed the medical records in the claims file and noted that a diagnosis of osteoarthritis at the Veteran's age of 75 is common and long term studies showed the prevalence of osteoarthritis of the knee to be 37 percent in persons older than 60.  The examiner noted that the increase in prevalence and incidence of osteoarthritis with age is probably a consequence of cumulative exposure to various risk factors and biological changes that occur with aging, that may make a joint less able to cope with adversity, such as cartilage thinning, weak muscle strength, poor proprioception, and oxidative damage.  

The author noted that obesity is an additional marked risk factor for the development of osteoarthritis in any weight-dependent joint.  The author noted that patients in the highest tertile in a study had an odds ratio of 6.17 for radiographic osteoarthritis and 8.57 for radiographic and symptomatic osteoarthritis when compared to the lowest obesity tertile.  The author noted that the Veteran's body mass index (BMI) has fluctuated, in the record, between 32 and 36, indicating obesity to morbid obesity ranged.  This would mean for the Veteran that his risk of developing osteoarthritis of any weight dependent joint would be 5 to 6 times greater due to his body weight. 

The author determined that as there is no evidence of the left knee condition causing the Veteran's gait abnormalities in the record, and as the Veteran's right knee osteoarthritis was diagnosed at age 75, which would be common at that age, and as the Veteran historically had right knee symptoms prior to left knee symptoms, it is less likely than not (less than a 50 percent probability) that the Veteran's right knee was at least as likely as not aggravated beyond its natural progression by the service-connected left knee condition.

Additionally, the Veteran does not contend, and nothing in the record shows, that a treatment provider for the Veteran has told him that his mild tricompartmental arthritis of the right knee was caused by, or aggravated by, his left knee disability.  As such, upon review of the available medical evidence of record, the Veteran's left knee disability could not have caused his right knee disability, as the disability preexisted the onset of the antalgic gait, which was caused by the right hip end stage osteoarthritis, not the service-connected left knee.

The Board has considered the Veteran's lay contention that there is a causal link between the right knee disability and the service-connected left knee disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of mild tricompartmental arthritis requires inquiry into biological processes that are internal and not readily observable to a lay person.  Determining whether a left knee disability causes mild tricompartmental arthritis is beyond the competence of the Veteran in this case, as the record does not show that he has training, skills, or expertise needed to render an opinion.  As a result, his opinion is not competent evidence, and is outweighed by the more probative medical evidence.

With regard to aggravation, the Veteran has not advanced a specific lay argument in support of this theory.  Regardless, in the absence of medical evidence, his conclusory statements are not sufficient to establish a nexus between the right knee disability and the left knee disability.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  As noted above, the Veteran in this case is not competent to provide a nexus opinion.  Nevertheless, as shown above, medical evidence shows that the Veteran's mild tricompartmental arthritis was not aggravated by the service-connected left knee.

Based on the above, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for mild tricompartmental arthritis of the right knee on a direct or secondary basis.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Osteoarthritis, Bilateral Hip, to include as Secondary to Service-Connected Left Knee

The Veteran's service treatment records (STRs) are devoid of any indication that the Veteran complained of, was diagnosed with, or suffered from a bilateral hip disability during service.  In his August 1951 enlistment examination, all relevant body systems, including the spine and extremities, were marked as normal.  In the August 1955 separation examination, all relevant body systems, including spine and other musculoskeletal, were marked as normal.  The STRs include treatment for an injury the Veteran suffered in April 1953.  In April 1953, the Veteran was standing next to a grenade when it exploded.  The Veteran was not medically evaluated or treated for any hip condition following this incident.

The Veteran submitted a VA Form 21-526b Veterans Supplemental Claim in October 2016 stating that his bilateral hip osteoarthritis was caused by his left knee disability.  

After careful review of the medical evidence of record, the Board cannot make a finding that the Veteran's bilateral hip osteoarthritis was at least as likely as not incurred in or a result of his period of active service.  The Veteran has not indicated that the date of onset concurs with active service and has not indicated that his bilateral hip osteoarthritis is the result of his period of active service.  Therefore, the requirements for direct service connection have not been met and service connection is not warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Similarly, service connection may not be presumed pursuant to 38 U.S.C. § 1112 and implementing regulations because the evidence shows that his bilateral hip osteoarthritis did not manifest within one year of separation from active service.

Turning to the question of secondary service connection, the Veteran, through his representative, has contended that the Veteran's service-connected left knee produces an antalgic gait which has caused his bilateral hip osteoarthritis.  The Veteran has not submitted evidence to support this contention.

The Veteran was afforded a VA examination for his condition in January 2017.  Here, the examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner noted that the Veteran was diagnosed with osteoarthritis of the right hip in 2008 and osteoarthritis of the left hip in 2016 and opined that it was less likely than not (less than a 50 percent probability) that the Veteran's bilateral hip osteoarthritis was proximately due to or the result of the Veteran's service connected condition.  The examiner's opinion was accompanied by a rationale, in which she stated that her opinion was based on thorough review of history, physical examination, tests and medical literature.  She stated that according to medical literature, osteoarthritis, also known as degenerative or "wear-and-tear" arthritis, is a common problem for many people after they reach middle age, but it may occur in younger people, too.  The examiner described that, in addition to age, other risk factors for osteoarthritis include obesity and family history of the disease.

The examiner also stated that "[t]he bilateral hips are a separate anatomical area from the left knee area.  There is no medical, clinical, or significant research evidence to support the contention that the [V]eteran's bilateral hip condition (arthritis) is caused by or a result of a left knee condition.  Thus, the [V]eteran's bilateral hip condition is not proximately due to or the result of his left knee condition."

A medical opinion was completed in April 2017 to address whether the Veteran's antalgic gait caused or aggravated the Veteran's bilateral hip osteoarthritis.  As stated above, it was determined that the etiology of the antalgic gait is the Veteran's right hip end stage osteoarthritis. 

The author of the medical opinion reviewed the Veteran's claims file and determined that the Veteran's bilateral hip osteoarthritis was not aggravated beyond its natural progression by the left knee condition.  In the rationale, the author noted that the Veteran was diagnosed with hip osteoarthritis in 2008.  In a private orthopedic note, there was notation of the bilateral knee arthritis but no notation of the left knee as the etiology of the bilateral hip osteoarthritis, including gait or biomechanical disturbances related to the left knee.  The Veteran was 75 at the time of diagnosis in 2008.

The author noted medical literature which stated that "[r]isk factors for progression of hip osteoarthritis are similar to those associated with its incidence and include systemic factors (metabolic, hormonal, genetic, age, gender), biomechanical factors (mechanical workload), body mass index, acetabular dysplasia, and severity of existing radiographic osteoarthritis."

The author concluded there is no clinical evidence in the record that the Veteran's left knee condition played a role in the development or exacerbation of the Veteran's bilateral and relatively symmetrical hip arthritis, and as the mechanisms of hip arthritis are multifactorial with risks such as obesity and age, it is less likely than not (less than a 50 percent probability) that the Veteran's bilateral hip osteoarthritis was aggravated beyond its natural progression by the service connected left knee condition.

Additionally, the Veteran does not contend, and nothing in the record shows, that a treatment provider has advised that his bilateral hip disability was caused by, or aggravated by, his left knee disability.  As such, upon review of the available medical evidence of record, the Veteran's left knee disability could not have caused his bilateral hip osteoarthritis, as the disability has been determined to be the actual cause of the antalgic gait which the Veteran claims caused the disability.

The Board has considered the Veteran's lay contention that there is a causal link between the bilateral hip osteoarthritis and the service-connected left knee disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of bilateral hip osteoarthritis requires inquiry into biological processes that are internal and not readily observable to a lay person.  Determining whether a left knee disability causes osteoarthritis is beyond the competence of the Veteran in this case, as the record does not show that he has training, skills, or expertise needed to render an opinion.  As a result, his opinion is not competent evidence, and is outweighed by the more probative medical evidence.

With regard to aggravation, the Veteran has not advanced a specific lay argument in support of this theory.  Regardless, in the absence of medical evidence, his conclusory statements are not sufficient to establish a nexus between the bilateral hip osteoarthritis and the left knee disability.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010).  As noted above, the Veteran in this case is not competent to provide a nexus opinion.  Nevertheless, as shown above, medical evidence shows that the Veteran's bilateral hip osteoarthritis was not aggravated by the service-connected left knee.

Finally, there is no medical evidence to show that the bilateral hip osteoarthritis was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Based on the above, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hip osteoarthritis on a direct or secondary basis.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis status post meniscal removal is denied.

Entitlement to service connection for DDD of the lumbar spine, status post L2-L4 laminectomy, to include as secondary to service-connected left knee disability, is denied.

Entitlement to service connection for mild tricompartmental arthritis of the right knee, to include as secondary to service-connected left knee disability, is denied.

Entitlement to service connection for bilateral hip osteoarthritis, to include as secondary to service-connected left knee disability, is denied.





______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


